
	

113 S1337 IS: Crime Gun Tracing Act of 2013
U.S. Senate
2013-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1337
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2013
			Mr. Durbin (for himself,
			 Mrs. Feinstein, Mr. Whitehouse, Mr.
			 Blumenthal, Mr. Levin,
			 Mrs. Boxer, Mr.
			 Reed, and Mr. Murphy)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To promote the tracing of firearms used in crimes, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Crime Gun Tracing Act of
			 2013.
		2.DefinitionSection 1709 of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796dd–8) is amended by—
			(1)redesignating paragraphs (1) through (4) as
			 paragraphs (2) through (5), respectively; and
			(2)inserting before
			 paragraph (2), as redesignated, the following:
				
					(1)Bureau
				means the Bureau of Alcohol, Tobacco, Firearms, and
				Explosives.
					.
			3.Incentives for
			 tracing firearms used in crimesSection 1701 of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796dd) is amended by striking
			 subsection (c) and inserting the following:
			
				(c)Preferential
				consideration of applications for certain grantsIn awarding
				grants under this part, the Attorney General, where feasible—
					(1)may give
				preferential consideration to an application for hiring and rehiring additional
				career law enforcement officers that involves a non-Federal contribution
				exceeding the 25-percent minimum under subsection (g); and
					(2)shall give
				preferential consideration to an application submitted by an applicant that has
				reported all firearms recovered during the previous 12 months by the applicant
				at a crime scene or during the course of a criminal investigation to the Bureau
				for the purpose of tracing, or to a State agency that reports such firearms to
				the Bureau for the purpose of
				tracing.
					.
		4.Reporting of
			 firearm tracing by applicants for Community Oriented Policing Services
			 grantsSection 1702(c) of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd–1(c)) is
			 amended—
			(1)in paragraph
			 (10), by striking and at the end;
			(2)in paragraph
			 (11), by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(12)specify—
						(A)whether the
				applicant recovered any firearms at a crime scene or during the course of a
				criminal investigation during the 12 months before the submission of the
				application;
						(B)the number of
				firearms described in subparagraph (A);
						(C)the number of
				firearms described in subparagraph (A) that were reported to the Bureau for
				tracing, or to a State agency that reports such firearms to the Bureau for
				tracing; and
						(D)the reason why
				any firearms described under subparagraph (A) were not reported to the Bureau
				for tracing, or to a State agency that reports such firearms to the Bureau for
				tracing.
						.
			
